EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Sarah Bassett on 2/8/2022.
In claims: Please replace current amendment with below amendment for claims:




















maintaining, by a database management system that includes a processor, an index that (a) is associated with a table and (b) is allocated a plurality of data blocks, in which index data for the table is stored;
maintaining, by the database management system, an index optimization ruleset that comprises a plurality of index management options and one or more condition metric thresholds;
the database management system determining to analyze the index for optimization;
in response to said determining to analyze the index for optimization, the database management system automatically:
while the index is configured to allow index requests, analyzing one or more data blocks, of the plurality of data blocks, to generate a condition metric for the index; 
selecting, based on the generated condition metric for the index and the one or more condition metric thresholds, an index management option, of the plurality of index management options, to be implemented for the index; and
implementing, within the database management system, the selected index management option on the index;
wherein the method is performed by one or more computing devices.
2.	(Original) The computer-executed method of Claim 1, wherein the one or more data blocks comprise less than all of the plurality of data blocks.
3.	(Original) The computer-executed method of Claim 1, wherein said analyzing the one or more data blocks, of the plurality of data blocks, to generate the condition metric for the index comprises: 
determining a sample percentage of free space within the one or more data blocks; and
estimating an index-wide percentage of free space, within the plurality of data blocks, based upon the determined sample percentage of free space;

4.	(cancelled)
5.	(Original) The computer-executed method of Claim 1, wherein the plurality of index management options comprises two or more of: (a) an index rebuild action, (b) an index shrink action, (c) an index coalesce action, and (d) a no-action option.
6.	(Original) The computer-executed method of Claim 5, wherein said selected index management option, to be implemented for the index, is the no-action option.
7.	(Original) The computer-executed method of Claim 1, wherein: 
the one or more condition metric thresholds define an ordered plurality of condition metric ranges;
each index management option, of the plurality of index management options, is associated with a cost valuation;
a lowest condition metric range, of the ordered plurality of condition metric ranges, is associated with a lowest-cost valuation index management option of the plurality of index management options; and 
a highest condition metric range, of the ordered plurality of condition metric ranges, is associated with a highest-cost valuation index management option of the plurality of index management options.
8.	(Original) The computer-executed method of Claim 7, wherein the lowest-cost valuation index management option is a no-action option and the highest-cost valuation index management option comprises an index rebuild action. 
9.	(Original) The method of Claim 8, wherein an intermediate condition metric range, of the ordered plurality of condition metric ranges, is associated with an intermediate-cost valuation index management option comprising a shrink-space action. 
10.	(currently amended) The computer-executed method of Claim 1, further comprising, after implementing, within the database management system, the selected 
11.	(currently amended) The computer-executed method of Claim 10, wherein: 
each index management option, of the plurality of index management options, is associated with a range of condition metric values based, at least in part, on the one or more condition metric thresholds; and
the method further comprises performing an optimization tuning experiment comprising:
modifying 
after modifying the ranges, determining to analyze, for optimization, a second index maintained by the database management system;
in response to said determining to analyze the second index for optimization:
determining a second condition metric for the second index,
wherein the second condition metric falls within two overlapping ranges of condition metric values associated with two index management options of the plurality of index management options,
randomly selecting a particular index management option of the two index management options to be implemented for the second index, 
implementing the particular index management option on the second index, and
recording, in the historical index management data, information regarding said implementing the particular index management option on the second index.
12.	(Original) The computer-executed method of Claim 11, wherein the information regarding said implementing the particular index management option on the second index comprises one or more of:

a percentage of free space in the second index before implementing the particular index management option; 
a percentage of free space in the second index after implementing the particular index management option; 
an amount of time the particular index management option took to implement; 
a measure of processing power that the particular index management option took to implement; 
a size of the second index before implementing the particular index management option; 
a size of the second index after implementing the particular index management option; 
a type of the second index; 
a type of data stored in the second index; or
a measure of volatility of the second index.
13.	(Original) The computer-executed method of Claim 1, further comprising:
wherein the index is associated with a management policy that comprises a test requirement and a time requirement;
determining whether the management policy, for the index, has been met based on the test requirement and the time requirement; 
wherein said determining to analyze the index for optimization is based on determining that the management policy, for the index, has been met.
14.	(Original) The computer-executed method of Claim 1, wherein the index optimization ruleset is a first index optimization ruleset of a plurality of index optimization rulesets, the method further comprising:
maintaining, by the database management system, a second index optimization ruleset, of the plurality of index optimization rulesets;
wherein the first index optimization ruleset is associated with a first qualifier condition that is based on a particular index attribute; 

prior to said selecting the index management option to be implemented for the index, selecting the first index optimization ruleset, of the plurality of index optimization rulesets, based on a value of the particular index attribute, for the index, satisfying the first qualifier condition associated with the first index optimization ruleset;
wherein said selecting the index management option based, in part, on the one or more condition metric thresholds of the first index optimization ruleset is based on said selecting the first index optimization ruleset.
15.	(currently amended) One or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, cause:
maintaining, by a database management system, an index that (a) is associated with a table and (b) is allocated a plurality of data blocks, in which index data for the table is stored;
maintaining, by the database management system, an index optimization ruleset that comprises a plurality of index management options and one or more condition metric thresholds;
the database management system determining to analyze the index for optimization;
in response to said determining to analyze the index for optimization, the database management system automatically:
while the index is configured to allow index requests, analyzing one or more data blocks, of the plurality of data blocks, to generate a condition metric for the index; 
selecting, based on the generated condition metric for the index and the one or more condition metric thresholds, an index management option, of the plurality of index management options, to be implemented for the index; and
, within the database management system, the selected index management option on the index.
16.	(Original) The one or more non-transitory computer-readable media of Claim 15, wherein the one or more data blocks comprise less than all of the plurality of data blocks.
17.	(Original) The one or more non-transitory computer-readable media of Claim 15, wherein said analyzing the one or more data blocks, of the plurality of data blocks, to generate the condition metric for the index comprises: 
determining a sample percentage of free space within the one or more data blocks; and
estimating an index-wide percentage of free space, within the plurality of data blocks, based upon the determined sample percentage of free space;
wherein the condition metric reflects the estimated index-wide percentage of free space. 
18.	(cancelled)
19.	(Original) The one or more non-transitory computer-readable media of Claim 15, wherein the plurality of index management options comprises two or more of: (a) an index rebuild action, (b) an index shrink action, (c) an index coalesce action, and (d) a no-action option.
20.	(Original) The one or more non-transitory computer-readable media of Claim 19, wherein said selected index management option, to be implemented for the index, is the no-action option.
21.	(Original) The one or more non-transitory computer-readable media of Claim 15, wherein: 
the one or more condition metric thresholds define an ordered plurality of condition metric ranges;
each index management option, of the plurality of index management options, is associated with a cost valuation;

a highest condition metric range, of the ordered plurality of condition metric ranges, is associated with a highest-cost valuation index management option of the plurality of index management options.
22.	(Original) The one or more non-transitory computer-readable media of Claim 21, wherein the lowest-cost valuation index management option is a no-action option and the highest-cost valuation index management option comprises an index rebuild action. 
23.	(Original) The one or more non-transitory computer-readable media of Claim 22, wherein an intermediate condition metric range, of the ordered plurality of condition metric ranges, is associated with an intermediate-cost valuation index management option comprising a shrink-space action. 
24.	(currently amended) The one or more non-transitory computer-readable media of Claim 15, wherein the one or more sequences of instructions further comprise instructions that, when executed by one or more processors, cause, after implementing, within the database management system, the selected index management option on the index, automatically adjusting at least one condition metric threshold of the one or more condition metric thresholds based, at least in part, on historical index management data. 
25.	(currently amended) The one or more non-transitory computer-readable media of Claim 24, wherein: 
each index management option, of the plurality of index management options, is associated with a range of condition metric values based, at least in part, on the one or more condition metric thresholds; and
the one or more sequences of instructions further comprise instructions that, when executed by one or more processors, cause performing an optimization tuning experiment comprising:

after modifying the ranges, determining to analyze, for optimization, a second index maintained by the database management system;
in response to said determining to analyze the second index for optimization:
determining a second condition metric for the second index,
wherein the second condition metric falls within two overlapping ranges of condition metric values associated with two index management options of the plurality of index management options,
randomly selecting a particular index management option of the two index management options to be implemented for the second index, 
implementing the particular index management option on the second index, and
recording, in the historical index management data, information regarding said implementing the particular index management option on the second index.
26.	(Original) The one or more non-transitory computer-readable media of Claim 25, wherein the information regarding said implementing the particular index management option on the second index comprises one or more of:
the particular index management option; 
a percentage of free space in the second index before implementing the particular index management option; 
a percentage of free space in the second index after implementing the particular index management option; 
an amount of time the particular index management option took to implement; 
a measure of processing power that the particular index management option took to implement; 

a size of the second index after implementing the particular index management option; 
a type of the second index; 
a type of data stored in the second index; or
a measure of volatility of the second index.
27.	(currently amended) The one or more non-transitory computer-readable media of Claim 15, wherein the one or more sequences of instructions further comprise instructions that, when executed by one or more processors, cause:
wherein the index is associated with a management policy that comprises a test requirement and a time requirement;
determining whether the management policy, for the index, has been met based on the test requirement and the time requirement; 
wherein said determining to analyze the index for optimization is based on determining that the management policy, for the index, has been met.
28.	(currently amended) The one or more non-transitory computer-readable media of Claim 15, wherein: 
the index optimization ruleset is a first index optimization ruleset of a plurality of index optimization rulesets; and
wherein the one or more sequences of instructions further comprise instructions that, when executed by one or more processors, cause:
maintaining, by the database management system, a second index optimization ruleset, of the plurality of index optimization rulesets,
wherein the first index optimization ruleset is associated with a first qualifier condition that is based on a particular index attribute, 
wherein the second index optimization ruleset is associated with a second qualifier condition that is based on the particular index attribute, 
prior to said selecting the index management option to be implemented for the index, selecting the first index optimization ruleset, of the 
wherein said selecting the index management option based, in part, on the one or more condition metric thresholds of the first index optimization ruleset is based on said selecting the first index optimization ruleset.
























Allowable Subject Matter
Claims 1-3, 5-17, 19-28 are allowed.
The prior arts of the record teach such as Lawande teaches using a cost-based query optimizer to determine the best choice of indexes for a given SQL statement and to use for determining the impact of index maintenance before recommending an index (paragraph 20).   Stewart teaches creating indexes is based on differentiated subfields and providing the ability to automatically enforce index clustering, and thus optimize disk I/O, by differentiating certain types of individual subfields, defined as part of a multi-field database index, into major and minor segments (paragraph 10).  The system automatically constructs and maintains an index with the major segment, representing, for example, the timestamp value accurate to the nearest day at the beginning of the multi-field index, with the remainder of the date and time, or minor segment, containing the hour/minute/second/millisecond portion, at the end of the multi-field index (paragraph 37).
However, none of the prior arts of the record teaches wherein:
maintaining, by a database management system, an index that (a) is associated with a table and (b) is allocated a plurality of data blocks, in which index data for the table is stored; maintaining, by the database management system, an index optimization ruleset that comprises a plurality of index management options and one or more condition metric thresholds; the database management system determining to analyze the index for optimization; in response to said determining to analyze the index for optimization, the database management system automatically: while the index is configured to allow index requests, analyzing one or more data blocks, of the plurality of 


















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169